 
Exhibit 10.1
 
Amendment No. 1 to the Executive
Employment Agreement
Between Track Group, Inc. and Peter K. Poli
Dated December 12, 2016
 
 
THIS AMENDMENT NO. 1 to that certain Executive Employment Agreement by and
between Track Group, Inc. (the "Company") and Peter K. Poli (the "Employee") is
entered into as of December 13, 2017.
 
WHEREAS, the Company and the Employee entered into that certain Executive
Employment Agreement dated December 12, 2016 (the "Employment Agreement"); and
 
WHEREAS, the Board of Directors of the Company has agreed to increase Employee’s
base salary, to provide Employee with Shares of Company common stock, and have
agreed to the other terms contained herein.
 
NOW, THEREFORE, the parties agree to amend the Employment Agreement effective
January 1, 2018, as follows:
 
1.      Paragraph 3A. shall be modified to change the base salary to $250,000.00
per calendar year effective January 1, 2018.
 
2. Paragraph 3 shall be amended by adding the following provision:


“Employee will be issued 150,000 unregistered restricted shares of Company
common stock (the “Shares”). The Shares shall bear an applicable restrictive
legend. The Shares shall vest as follows: (i) 50,000 Shares shall vest on
January 1, 2018, (ii) 50,000 Shares shall vest on January 1, 2019 (iii) 50,000
Shares shall vest on January 1, 2020. In the event of Employee's death or
permanent disability, all of the Shares shall immediately vest. Prior to the
transfer of any of the Shares during any period during which the Shares are not
registered by the Company under an effective registration statement filed,
pursuant to the Securities Act of 1933, as amended, Employee shall comply with
all laws and regulations for the transfer of restricted shares, as well as the
Company's trading policies and procedures as set forth in the Corporate
Governance Manual. The Company covenants that in the event it proposes to file a
registration statement to register shares with the U.S. Securities and Exchange
Commission ("SEC") and the Shares would be eligible for registration on such
registration statement, the Company, with Employee's written consent, shall
include the Shares in such registration statement.
 
Subject to paragraph 5, in the event Employee's employment with the Company is
terminated before all of the Shares are vested, Employee shall forfeit any
unvested Shares.
 
D. Change of Control. In the event that, at any time during the Executive’s
employment under this Agreement, the Company experiences a Change of Control (as
hereinafter defined), the Executive shall be entitled to receive a cash payment
equal to twelve (12) months of Executive’s Base Annual Salary (at the
Executive’s highest Base Annual Salary), plus all Restricted Stock, Warrant and
Options shall become one hundred percent (100%) vested and fully exercisable and
the Company shall have no repurchase right.
 
 

 
 
For purposes of this Agreement, a “Change of Control” shall mean, and be deemed
to have occurred upon: (i) a sale or transfer of substantially all of the Common
Stock of the Company in any transaction or series of related transactions (other
than sales in the ordinary course of business); (ii) any merger, consolidation
or reorganization to which the Company is a party, except for a merger,
consolidation or reorganization in which the Company is the surviving
corporation and, after giving effect to such merger, consolidation or
reorganization, the holders of the Company’s outstanding Common Stock (on a
fully-diluted basis) immediately prior to the merger, consolidation or
reorganization, hold a majority of the voting power of the Company after such
merger, consolidation or reorganization.”
 
3. Paragraph 5A. shall be deleted in its entirety and replaced with the
following:
 
“A. Employment Term of Agreement. The “Employment Term” of this Agreement shall
commence on January 1, 2018 and shall continue in effect for a period of
thirty-six (36) months or until terminated by one of the parties pursuant to the
terms of this Section 5. Following such thirty-six (36) month period (and each
twelve (12) month period thereafter), the Employment Term shall automatically
renew for successive twelve (12) month periods unless either party hereto
notifies the other party at least six (6) months in advance of the applicable
period of its intent to not renew the Agreement.”
 
6. Paragraph 5B. (II) (ii) shall be modified to provide that for purposes of the
Severance Payment the Target Bonus shall be deemed to be vested and earned.
 
 
IN WITNESS WHEREOF, each of the parties has executed this Amendment No. 1 to the
Executive Employment Agreement between Track Group, Inc. and Peter K. Poli dated
December 12, 2016, in the case of the Company by its duly authorized Board
Member, as of the day and year first above written.
 
 
TRACK GROUP, INC.
 
By: /s/ Guy Dubois       

       Guy Dubois     

       Chairman of the Board
EMPLOYEE
 
/s/ Peter K. Poli
Peter K. Poli

 
 
 
 
